Citation Nr: 1517991	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected type II diabetes mellitus. 

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, to include as due to the service-connected type II diabetes mellitus or exposure to herbicides.

3.  Entitlement to service connection for chronic kidney disease (previously claimed as kidney cancer), to include as due to the service-connected type II diabetes mellitus or exposure to herbicides.

4.  Entitlement to service connection for a mood disorder, due to a medical condition, with major depressive features.

5.  Entitlement to service connection for a collapsed lung, to include as due to the service connected type II diabetes mellitus or due to exposure to herbicides.


6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has characterized the Veteran's claim for depression and anxiety to more accurately reflect the diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009); see also VAOPGCPREC 6-96.  In the July 2013 Brief in Support of Veteran, the Veteran's attorney argued that the combined effect of the Veteran's service-connected disabilities render him unemployable.

The Virtual VA paperless claims and Veterans Benefits Management System (VBMS) have been reviewed. 

The issues of service connection for a collapsed lung  and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's treatment for type II diabetes mellitus has been manifested by a restricted diet and oral medication.

2.  In a May 2012 rating decision, the RO denied service connection for a hypertension secondary to diabetes mellitus associated with herbicide exposure; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

3.  Evidence received since the May 2012 rating decision is cumulative and repetitive of the evidence that was of record at the time of that decision.

4.  The Veteran's chronic kidney disease is shown to be etiologically related to his service-connected type II diabetes mellitus.

5.  The Veteran's mood disorder, due to a medical condition, with major depressive features, is shown to be etiologically related to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R §§ 4.1, 4.2, 4.7, 4.31, 4.119, Diagnostic Code 7913 (2014).

2.  The May 2012 rating decision that denied service connection for hypertension secondary to diabetes mellitus associated with herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2014).

3.  The evidence received since the May 2012 rating decision is not new and material and reopening of the claim for entitlement to service connection for hypertension secondary to diabetes mellitus associated with herbicide exposure
is not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The Veteran's chronic kidney disease is caused by his service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).

5.  The Veteran's mood disorder, due to medical a condition, with major depressive features, is caused by his service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation. However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided all required VCAA notice in letters dated in March 2012 and June 2012, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service treatment records, and private medical opinions.  In addition, the Veteran was provided with VA examinations in July 2012 and April 2013.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Increased Evaluation for Type II Diabetes Mellitus 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the severity of the service-connected diabetes mellitus has been uniform throughout the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran was granted service connection for type II diabetes mellitus with a 20 percent disability rating in a May 2002 rating decision.  The 20 percent rating was assigned based upon the Veteran's use of oral hypoglycaemic medications and diabetic diet.  After a careful review of the record, the Board finds that the criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met. 

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemia reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

The Veteran filed his claim for an increased evaluation for type II diabetes mellitus in March 2012.  In July 2012, he was afforded a VA examination to determine the severity of his diabetes.  The VA examiner indicated that the Veteran's type II diabetes mellitus was treated with a restricted diet and did not require regulation of activities as part of medical management of the disability.  He reported that the Veteran sought diabetic care less than 2 times per month and had no episodes of ketoacidosis or hypoglycemia over the last 12 months.  The VA examiner concluded that the Veteran had no other complications associated with his diabetes mellitus including peripheral neuropathy, nephropathy, or hypertension.

In April 2013, the Veteran was afforded another VA examination to determine the severity of his type II diabetes mellitus.  The VA examiner reported that the Veteran was not being treated for his type II diabetes mellitus.  He elaborated that the Veteran took oral medication beginning in 1995 for his diabetes mellitus until his renal function declined due to the diagnosis of renal cell carcinoma.  In  February 2013, the Veteran underwent an eye examination that was negative for diabetic retinopathy.  He reported that the Veteran sought diabetic care less than 2 times per month and had no episodes of ketoacidosis or hypoglycemia over the last 12 months.  The VA examiner concluded that the Veteran had no other complications associated with his diabetes mellitus including peripheral neuropathy, nephropathy, or hypertension.

In February 2014, the Veteran underwent his most recent VA examination to determine the severity of his type II diabetes mellitus.  The VA examiner noted that the Veteran was not receiving any treatment for his type II diabetes mellitus as his kidney condition made him unable to follow a diet for diabetes.  The Veteran was under no activity restrictions to treat his type II diabetes mellitus.  He reported that the Veteran sought diabetic care less than 2 times per month and had no episodes of ketoacidosis or hypoglycemia over the last 12 months.  The VA examiner concluded that the Veteran had no other complications associated with his diabetes mellitus including peripheral neuropathy, nephropathy, or hypertension.

A rating in excess of 20 percent for the service-connected diabetes mellitus is not warranted as the Veteran's treatment plan does not require regulation of activities.  

The Board has also considered whether the Veteran is entitled to separate evaluations.  However, the VA examiners did not find that the Veteran experienced complications attributable to his diabetes mellitus.  See 38 C.F.R. § 4.119,
Diagnostic Code 7913.

The Board has considered the Veteran's lay statements regarding the severity of his type II diabetes mellitus.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his type II diabetes mellitus.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the service-connected type II diabetes mellitus.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's type II diabetes mellitus.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for the service-connected type II diabetes mellitus with hypertension, fatigue, and erectile dysfunction in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

III.  New and Material Evidence 

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, as here, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If the veteran states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence, his statement is accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

Initially, in a June 1984 decision the RO denied the Veteran's claim for service connection for hypertension.  Subsequently, in a May 2002 rating decision, the RO granted the Veteran's claim for service connection associated with herbicide exposure and denied the Veteran's claim for service connection for hypertension secondary to diabetes mellitus associated with herbicide exposure.  While the RO conceded a current diagnosis for hypertension, the RO denied the claim as there was no evidence of hypertension in service; or, of a positive nexus between hypertension and service; or the Veteran's type II diabetes mellitus.  The Veteran did not appeal this decision or submit new and material evidence within one year of the issuance of the decision.  The May 2002 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.

In May 2012 Veteran filed a claim for service connection for hypertension.  In an August 2012 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for hypertension, to include as due to the service-connected type II diabetes mellitus or exposure to herbicides.  Subsequently, the Veteran submitted private medical treatment records pertaining to his claims for service connection for a collapsed lung and depression.  These records only reference a current diagnosis for hypertension, but do not comment on either of the two remaining elements of service connection, an in-service disease or injury and a nexus.  Thus, they do not relate to an unestablished fact necessary to substantiate the claim for service connection

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  The Veteran's own lay pleadings do not constitute new and material evidence or establish a new claim.  These lay pleadings are simply a reiteration of his general assertions that his hypertension is related to active service.  Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence.  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.

Thus, the additional evidence received since the May 2002 RO decision does not relate to an unestablished fact necessary to substantiate the claim.  The evidence is cumulative rather than new and material.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 
Accordingly, the Board finds that the claim for service connection for hypertension is not reopened.

IV.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

VA laws and regulations also provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

Service connection may also be granted on a secondary basis.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

A.  Chronic Kidney Disease

The Veteran seeks service connection for chronic kidney disease, as secondary to his service-connected diabetes mellitus.  

As the Board is granting service connection on a secondary basis, there is no need to discuss direct service connection.  

As noted, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis for chronic kidney disease has been established.  See June 2013 Opinion from Dr. H. S.

As stated, the second element of secondary service connection requires 
evidence of a service-connected disability.  Here, the Veteran is currently service-connected for diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As noted, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the claimed disorder.  

With respect to this element,  the Board notes in this case there are both positive and negative medical opinions of record.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  
Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the findings and details of the opinions, the Board places more weight on the favorable opinion rendered by Dr. H. S., dated in June 2013.  
As part of the July 2012 diabetes mellitus examination, the VA examiner provided an opinion regarding the etiology of the Veteran's kidney disability.  She indicated that it was less as likely as not that the Veteran's service-connected diabetes mellitus caused his kidney cancer.  In her rationale, she stated that "UpToDate does not report an association between diabetes and kidney cancer."  The Board finds that this opinion is inadequate as it is based upon an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In a June 2013 private opinion, Dr. H. S. opined that it was as likely as not that the Veteran's service-connected diabetes mellitus contributed to the development of his Stage IV chronic kidney disease.  He elaborated that after reviewing the Veteran's claims file the Veteran had a current diagnosis for chronic kidney disease rather than kidney cancer.  Dr. H. S. acknowledged the July 2012 VA opinion and its conclusion that kidney cancer and diabetes mellitus were unrelated.  However, he drew a distinction between kidney cancer and chronic kidney disease.  In support for his conclusion, he cited a 2007 study published in the Journal of the American Medical Association that found the greatest risk factors for the development of chronic kidney disease were diabetes, obesity, and hypertension. 

In light of the foregoing, the Board is satisfied that the criteria for granting service connection for chronic kidney disease, as secondary to the Veteran's service-connected diabetes mellitus, have been met.  

The evidence shows that the service-connected diabetes mellitus as likely as not caused the claimed chronic kidney disease.  Thus, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.

B.  Depression 

The Veteran seeks service connection for depression, as secondary to his service-connected disability.  

As the Board is granting service connection on a secondary basis, there is no need to discuss direct service connection.  
As noted, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis for mood disorder, due to a medical condition, with major depressive features, is established.  See June 2013 Mental Disorders Disability Benefits Questionnaire.

As stated, the second element of secondary service connection requires 
evidence of a service-connected disability.  Here, the Veteran is currently service-connected for diabetes mellitus and a bilateral foot disability.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As noted, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the claimed disorder.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his depression.  However, he has submitted a Mental Disorders Disability Benefits Questionnaire from Dr. A. F.  Dr. A. F. indicated that he reviewed the Veteran's claims file and conducted a mental status evaluation by telephone in May 2013.  He reported that the Veteran received mental health treatment in the early 1970s through the VA for depression and was in ongoing counseling.  He diagnosed a mood disorder, due to a medical condition, with major depressive features.  Dr. A. F. opined that the Veteran's mental condition was more likely than not caused by the pain and limitations associated with the Veteran's service-connected disabilities.  He elaborated that it was well established in the medical literature that there is a significant comorbidity of medical difficulties and depression.  In support for his conclusion, he cited several articles from medical journals.

In light of the foregoing, the Board is satisfied that the criteria for granting service connection for a mood disorder, due to a medical condition, with major depressive features, have been met.  

The evidence shows that the service-connected disabilities as likely as not caused the claimed mood disorder, due to a medical condition, with major depressive features.  Thus, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

An evaluation in excess of 20 percent for the service-connected type II diabetes mellitus is denied.

The application to reopen the claim of entitlement to service connection for hypertension, to include as due to the service-connected type II diabetes mellitus or exposure to herbicides, is denied.

Service connection for chronic kidney disease as secondary to the service-connected diabetes mellitus, is granted.

Service connection for mood disorder due to medical condition with major depressive features as secondary to the service-connected disabilities, is granted.


REMAND

The Veteran is seeking service connection for a collapsed lung to include as due to the service-connected type II diabetes mellitus or exposure to herbicides.  In July 2012, the VA examiner opined that it was less as likely as not that the Veteran's collapsed lung was due to type II diabetes mellitus as there was no association reported in "UpToDate."  The Board finds that this opinion is inadequate as it did not address aggravation or the Veteran's contention that his collapsed lung was due to in-service herbicide exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a TDIU.  The Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim.  To date, a VA medical opinion addressing the effect of his service-connected disabilities on his ability to work has not been obtained.  On remand, such a medical opinion must be obtained as it is necessary before the TDIU claim can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claim for a TDIU rating.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the claim for a TDIU.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran and/or his representative.

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed collapsed lung.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's collapsed lung was caused or aggravated beyond its natural progression by any service-connected disability?

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that collapsed lung was incurred during active service, to include the Veteran's presumed exposure to herbicides?

The examiner must include in the examination report the rationale for any opinion expressed.

3.  After the development requested in items (1) are completed, obtain a VA medical opinion assessing the impact that the Veteran's service-connected disabilities have on his ability to work.  It is left to the discretion of the VA examiner as to whether an examination needs to be scheduled before the medical opinion can be provided and/or whether the requested opinions can be provided in conjunction with the examination ordered in directive (2).  

4.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


